DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s amendment filed 09/06/2022 is accepted and entered. Applicant’s amendments to the claims have overcome the previous claim objections and 112 rejections and the previous claim objections and 112 rejections have been withdrawn.
Applicant’s arguments with respect to independent claim(s) 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Fell is now cited to teach an absorbent article with an upper layer sheet, a lower layer sheet, and a middle layer sheet, where the upper layer sheet, the lower layer sheet, and the middle layer sheet are all separate layers.
Applicant did not specifically argue the dependent claims.
Claim Objections
Claim 4 is objected to due to the use of the language “the lower layer sheet is the nonwoven fabric.” The examiner suggests the claim be amended to recite “the lower layer sheet consists of the nonwoven fabric.”
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites the limitation "the absorber" in line 2.  There is insufficient antecedent basis for this limitation in the claim. For the purpose of compact prosecution, the limitation “the absorber” is being interpreted as “the polymer sheet”.
Claim Rejections - 35 USC § 102 / 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4, 6, and 7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fell et al (US 2015/0094682), or, in the alternative, rejected under 35 U.S.C. 103 as being unpatentable over Fell et al (US 2015/0094682).
Regarding Claim 1, Fell discloses an absorbent article (110, Fig. 8), comprising:
an upper layer sheet (body facing material 128, Fig. 8);
a lower layer sheet (lower core wrap layer 178, Fig. 8) disposed separately from the upper sheet (128, Fig. 8);
a polymer sheet (combination of upper core wrap layer 178 and absorbent body 140, Fig. 8) disposed between the upper layer sheet (128, Fig. 8) and the lower layer sheet (lower 178, Fig. 8), the polymer sheet (combination of upper core wrap layer 178 and absorbent body 140, Fig. 8) being separate from each of the upper layer sheet (128, Fig. 8) and the lower layer sheet (lower 178, Fig. 8; ¶ [0089] indicates the upper and lower core wrap layers 178 can be separate layers that are bonded to the absorbent body 140), and the polymer sheet (combination of upper core wrap layer 178 and absorbent body 140, Fig. 8) including:
	a superabsorbent polymer (¶ [0035, 0043-0044] indicates the absorbent body 140 comprises a superabsorbent polymer), and
	a middle sheet (upper core wrap layer 178, Fig. 8) disposed between the upper layer sheet (128, Fig. 8) and the lower layer sheet (lower core wrap layer 178, Fig. 8), wherein
the superabsorbent polymer is disposed between the middle sheet (upper 178, Fig. 8) and the lower layer sheet (lower 178, Fig. 8; the absorbent body 140 is between the upper core wrap layer 178 and the lower core wrap layer 178, and the absorbent body comprises the superabsorbent polymer),
the lower layer sheet (lower 178, Fig. 8) includes a nonwoven fabric having a fluid diffusivity (¶ [0094] indicates the core wrap 178 can be a nonwoven, spunbond-meltblown-spunbond web and the web will necessarily have a fluid diffusivity); and
a diffusion area of the nonwoven fabric is greater than or equal to 1500 mm2, the diffusion area being measured by the claimed absorption test method. Since the claimed and prior art products are substantially identical in structure and composition, the nonwoven fabric of Fell will demonstrate the same properties as that of the claimed invention. See MPEP 2112.01 discussion of In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977) and In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).
In the alternative, if one of ordinary skill in the art before the effective filing date of the claimed invention would not have found it obvious that the nonwoven fabric of Fell would demonstrate the claimed diffusion area when measured by the claimed absorption test method, one of ordinary skill in the art would have found it obvious to modify the nonwoven fabric to have the claimed diffusion area. 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to cause the nonwoven fabric of Fell to have a diffusion area greater than or equal to 1500 mm2 since it has been held that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device” Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 SPQ 232 (1984). In the instant case, the device of Fell would not operate differently with a nonwoven fabric with a diffusion area greater than or equal to 1500 mm2 since the absorbent body would still be capable of absorbing fluid and therefore the device as a whole would still function to absorb fluid as intended. Further, applicant places no criticality on the range claimed, indicating simply that the diffusion area “may” be within the claimed ranges (¶ [0046] of instant specification).
Regarding Claim 2, Fell discloses an absorption rate of the absorber (combination of upper core wrap layer 178 and absorbent body 140, Fig. 8) at a second time is less than or equal to 42 seconds, the absorption rate being measured by the claimed absorption test method. Since the claimed and prior art products are substantially identical in structure and composition, the absorber of Fell will demonstrate the same properties as that of the claimed invention. See MPEP 2112.01 discussion of In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977) and In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).
In the alternative, if one of ordinary skill in the art before the effective filing date of the claimed invention would not have found it obvious that the absorber of Fell would demonstrate the claimed absorption rate when measured by the claimed absorption test method, one of ordinary skill in the art would have found it obvious to modify the absorber to have the claimed absorption rate. 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to cause the device of Fell to have an absorber with an absorption rate at a second time be less than or equal to 42 seconds since it has been held that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device” Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 SPQ 232 (1984). In the instant case, the device of Fell would not operate differently with an absorber with an absorption rate at a second time less than or equal to 42 seconds and since the device would still function to absorb fluid with the claimed absorption rate the device would function appropriately with the claimed absorption rate. Further, applicant places no criticality on the range claimed, indicating simply that the absorption rate “can” be within the claimed ranges (¶ [0039]).
Regarding Claim 3, Fell discloses the nonwoven fabric is formed by stacking a spunbonded layer, a meltblown layer, and a spunbonded layer in this order (¶ [0094] indicates the core wrap 178 can be a nonwoven, spunbond-meltblown-spunbond web), and includes a hydrophilic agent (¶ [0095]).
Regarding Claim 4, Fell discloses the lower layer sheet (lower core wrap layer 178, Fig. 8) is the nonwoven fabric (¶ [0094]).
Regarding Claim 6, Fell discloses the diffusion area of the lower layer sheet is greater than or equal to 1500 mm2, the diffusion area being measured by the claimed absorption test method. Since the claimed and prior art products are substantially identical in structure and composition, the lower layer sheet of Fell will demonstrate the same properties as that of the claimed invention. See MPEP 2112.01 discussion of In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977) and In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).
In the alternative, if one of ordinary skill in the art before the effective filing date of the claimed invention would not have found it obvious that the lower layer sheet of Fell would demonstrate the claimed diffusion area when measured by the claimed absorption test method, one of ordinary skill in the art would have found it obvious to modify the lower layer sheet to have the claimed diffusion area. 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to cause the lower layer sheet of Fell to have a diffusion area greater than or equal to 1500 mm2 since it has been held that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device” Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 SPQ 232 (1984). In the instant case, the device of Fell would not operate differently with a lower layer sheet with a diffusion area greater than or equal to 1500 mm2 since the absorbent body would still be capable of absorbing fluid and therefore the device as a whole would still function to absorb fluid as intended. Further, applicant places no criticality on the range claimed, indicating simply that the diffusion area “may” be within the claimed ranges (¶ [0046] of instant specification).
Regarding Claim 7, Fell discloses the superabsorbent polymer is mixed with pulp such that the superabsorbent and the pulp constitute an absorber body (140, Fig. 8; ¶ [0035, 0043-0044]), and the nonwoven fabric (lower 178, Fig. 8; ¶ [0094] indicates the core wrap 178 can be a nonwoven, spunbond-meltblown-spunbond web) is disposed on a non-skin side of the absorber body (140, Fig. 8).
Claim Rejections - 35 USC § 103
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Fell et al (US 2015/0094682) in view of Nakao et al (US 2015/0005729).
Regarding Claim 5, Fell is silent whether the upper layer sheet is formed of an air-through nonwoven fabric including chemical fibers.
Nakao teaches an absorbent article, thus being in the same field of endeavor, with a topsheet formed of a fibrous material such as an air-through nonwoven fabric (¶ [0027]). Any nonwoven fabric can be considered made of chemical fibers as all fibers have some kind of chemical structure.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the upper layer sheet of Fell to be made of an air-through nonwoven fabric including chemical fibers, as taught by Nakao. Nakao shows that the use of an air-through nonwoven fabric is well known in the art of absorbent article topsheets and therefore one of ordinary skill in the art would have been motivated to use the air-through nonwoven fabric of Nakao in place of the generic fibrous material of Fell (as motivated by Nakao ¶ [0027]).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jessica Arble whose telephone number is (571)272-0544. The examiner can normally be reached Mon - Fri 9 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva can be reached on 571-272-1115. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JESSICA ARBLE/           Primary Examiner, Art Unit 3781